Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 26, 2018

                                     No. 04-18-00857-CV

                                   IN RE BABY VIDAL,

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00239
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
        The court reporter’s request for more time to file the reporter’s record is granted. We
order the court reporter, Tracy Plummer, to file the reporter’s record by December 18, 2018.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court